Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an Electroacoustic transducer for data transceiver system, has piezoelectric part comprising piezoelectric material, and intermediate part partially sandwiched between piezoelectric part and substrate part for acoustical communication. The independent Claims 1 and 13 identifies a uniquely distinct feature of “……wherein a maximum relative change in electrical resistive impedance of the transducer when the transducer is driven to generate an acoustic signal of any acoustic frequency within a frequency range, relative to the electrical resistive impedance of the transducer when driven to generate an acoustic signal of any other acoustic frequency within the frequency range, is less than about 25%.”  The closest prior art to Dias (US 4482834) discloses on col, 2 lines 55-68 “ for optimum acoustic match, the thickness of substrate 12 should be small compared to the wavelength of sound traveling in that material. Conversely, since substrate 12 contributes to the strength of the stack and since strength is related to the thickness of the substrate, it is also desirable that the substrate be as thick as possible. If the wavelength of sound in a material is given by X = V/f, where V is the velocity and f is the frequency of the soundwave traveling therein, then materials in which sound energy travels with relatively high velocity are the most desirable.” Dias thus discloses selecting materials for the substrate based on a relationship between the velocity of sound through the materials and the soundwave frequency. However, Dias fails to disclose any relationship between the 
Gelly (US20090072668) teaches on [0005] discloses an ultrasound transducer having “[a] piezoelectric material and a dematching material are joined with an assembly material to form an acoustical connection there-between. The piezoelectric material has a first acoustical impedance and at least one of an associated piezoelectric rugosity (Ra) and piezoelectric waviness (Wa). The dematching material has a second acoustical impedance that is different than the first acoustical impedance and at least one of an associated dematching Ra and dematching Wa. The piezoelectric and dematching materials have an impedance ratio of at least 2. The assembly material has a thickness that is based on the center operating frequency and at least one of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUNITA JOSHI/Primary Examiner, Art Unit 2651